DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 13-16 have been canceled.  Claims 5, 7-9, 11, 12 and 17 have been amended.  Claims 18-27 have been added.  Claims 5-12, 17-27 are pending and under consideration.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
New claim 19 requires that the proliferative disease or condition characterized by TROP2 positive cells is selected from glioblastoma, medulloblastoma, Urothelial Carcinoma, breast cancer, head and neck cancer, kidney cancer, ovarian cancer, Kaposi's sarcoma, pancreatic cancer and lung cancers.
Originally filed claim 3 provides support for new claim 19, and the specification at page 22, paragraph [0089] states that TROP2 is highly expressed in breast cancer, cervical cancer, colorectal cancer, esophageal cancer, gastric cancer, lung cancer, oral squamous cell carcinoma, ovarian cancer, prostate cancer, pancreatic cancer, thyroid cancer, urinary bladder cancer, ovarian cancer, glioma, porta hepatitis bile duct cancer, kidney cancer, colorectal cancer, and T cell lymphoma.  This recitation in the specification fails to provide antecedent basis for glioblastoma, medulloblastoma, Urothelial Carcinoma, head and neck cancer and Kaposi's sarcoma as diseases characterized by TROP2 positive cells.


The rejection of claim 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendment.



The rejection of claim 12 under 35 U.S.C. 102(a)(1) as being anticipated by the abstract of Hamid et al (Journal of Clinical Oncology, 2015, Vol. 33, No. 15, suppl, abstract no. TPS3087) is withdrawn in light of applicant’s amendment.

The rejection of claims 5-8, 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg et al (U.S. 2014/0377287) in view of Qin et al (WO2014/094353) is withdrawn in light of applicant’s amendment of claim 5 restricting the anti-TROP2 antibody to comprising SEQ ID NO:3 and SEQ ID NO:4.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 27 is drawn to a compound comprising the antibody of claim 25.  When given the broadest reasonable interpretation, the claim encompasses the antibody of claim 25 mixed with 

All other rejections and/or objections as set forth or maintained in the prior Office action are withdrawn in light of applicant’s amendments.

Allowable Subject Matter
Claims 5-12, 17-26 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643